Thompson, J.,
delivered the opinion o.f the court.
This was an action commenced before a justice of the peace under section 809, Revised Statutes, to recover double damages for killing an ox belonging to the plaintiff. The statement is drawn in the usual form. On trial anew in the circuit court the plaintiff had a verdict in the sum of sixty dollars ; whereupon *153the court, doubling the verdict in pursuance of the statute, rendered judgment in favor of the plaintiff for the sum of one hundred and twenty dollars. The ■defendant appealing, assigns the following errors :
(1) That the petition fails to state facts sufficient to constitute a cause of action,- because it fails to state that the plaintiff is the owner of land adjoining the railway from which the ox strayed upon the railway by reason of the failure to erect and maintain suitable fences as required by the statute. This position is not well taken. No decision has ever been rendered holding that the petition in such a case must contain such an allegation. It is only where the animal strays upon the railroad from an enclosed field that the rule applies that the statute is made for the benefit of adjoining land owners. Here the evidence is consistent with the conclusion that the animal was killed at a point where the defendant’s railroad passed through unenclosed lands.
(2) The next assignment of error is answered by the same observation. It is, that the verdict is not sustained by the evidence, and that double damages under the facts in evidence were not authorized by law. This contention is based on the ruling of this court in Ferris v. Railroad, 30 Mo. App. 122. We repeat jfhat that case and the decisions upon which it was based have no application to cases where the railway runs through unenclosed lands, prairie or timber. The law of this state allows cattle to run upon such lands, without reference to the ownership of the lands. Gorman v. Railroad, 26 Mo. 441. Originally the statute confined the obligation of the railroad company to fence, where the road ran through unenclosed lands, to places were it ran through unenclosed prairie lands, excluding by implication timber lands. Tiarks v. Railroad, 58 Mo. 45. But the word “prairie” has been eliminated from the statute since 1875. Double damages have *154frequently been given under the statute in case of animals killed upon roads not fenced at places where they ran through unenclosed lands, without reference to the ownership of the lands. Prior to the change in the statute excluding the word “prairie,” all the decisions of our supreme court which I have examined concede that double damages might be recovered in the case of animals killed upon an unfenced railroad at a point where it passed through unenclosed prairie lands. See the language of the court in Snider v. Railroad, 73 Mo. 469; Razor v. Railroad, 73 Mo. 471; Patton v. Railroad, 14 Mo. App. 589; Hamilton v. Railroad, 87 Mo. 85. In Duncan v. Railroad, 91 Mo. 67, double damages were given in such a case and the judgment was affirmed, the court saying: “Although the mare strayed away from plaintiff’s premises and got upon these commons, and thence through the gate on the road, still these facts constitute no defense whatever.”
The judgment will be affirmed.
All the judges concur.